The defendant was convicted under an indictment which charged him with manufacturing prohibited liquors since January 25, 1919. There is no direct testimony in this case, nor circumstances, from which the inference could be drawn that the defendant manufactured liquor subsequent to January 25, 1919, and on this account the affirmative charge, as requested by the defendant, should have been given. Wadsworth v. State, ante, p. 352, 92 So. 245.
On this account the judgment of the circuit court must be reversed.
Reversed and remanded.